 Case 1:18-cv-05127-ILG-ST Document 31 Filed 01/10/19 Page 1 of 1 PageID #: 133


                                            CIVIL MINUTE ENTRY


BEFORE:                               Magistrate Judge Steven L. Tiscione


DATE:                                 January 8, 2019


TIME:                                 10:30 A.M.


DOCKET NUMBER(S):                     CV-18-5127 (ILG)


NAME OF CASE(S):                      BELLONY -V- CITY OF NEW YORK, ET AL.



FOR PLAINTIFF(S):                     Harvis, Fett



FOR DEFENDANT(S):                     Weiner



NEXT CONFERENCE(S):                   MARCH 8, 2019 AT 10:30 A.M., IN-PERSON



FTR/COURT REPORTER:                   10:47 - 10:56

RULINGS FROM INITIAL CONFERENCE:

Court will provide Plaintiff with 60 days to retain new counsel. Plaintiff was directed to have his new attorney file a notice
of appearance as soon as possible. The Court will grant the Motion to Withdraw [30] once new counsel appears or at the
adjourned initial conference, which will now be held on March 8, 2019 at 10:30 a.m. Plaintiff is directed to appear at the
conference personally unless a new attorney has been retained and will appear on his behalf.
